Citation Nr: 0021967	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1960 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action that denied 
an evaluation in excess of 50 percent for PTSD and also 
denied an entitlement to a total rating for compensation 
purposes based on individual unemployability.  In November 
1997, the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

In his substantive appeal (VA Form 9) dated in March 1998 the 
veteran indicated that he wished a further RO hearing before 
a hearing officer.  Such a hearing was scheduled in May 1998, 
but the veteran failed to report.  He was thereafter 
scheduled to appear at a hearing at the RO before a member of 
the Board in May 2000, but he again failed to report.  Later 
in May 2000 the veteran again requested a hearing before a 
member of the Board at the RO.  This hearing was scheduled in 
late July 2000, but the veteran again failed to report for 
the hearing.  

It is noted that the RO denied service connection for 
alcoholism as secondary to PTSD in a rating action of August 
1997.  The veteran was informed of that decision by letter 
dated in August 1997, but he did not file a notice of 
disagreement in regard to this rating decision.  Accordingly, 
only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  




FINDINGS OF FACT

1. The veteran's PTSD results in no more than moderate social 
and industrial impairment.  

2. The veteran has a GED certificate and occupational 
experience as a laborer, driver, and factory worker; he 
last worked in 1990.  

3. The veteran's service connected PTSD does not preclude him 
from pursuing gainful employment compatible with his 
education and occupational experience.  


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

2. The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000);38 C.F.R. § 4.16 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

VA outpatient treatment records reflect occasional treatment 
in 1996 for psychiatric symptoms due to PTSD.  During a VA 
hospitalization in June 1996 for the treatment of alcoholic 
liver disease with cirrhosis and alcoholism, the discharge 
diagnoses included PTSD with depression.  

On VA psychiatric examination in August 1996, the veteran 
said that he had not worked since 1990.  He said that he was 
intolerant of even minor stress, which caused outbursts of 
rage and agitation.  He said that he was able to concentrate 
as long as he was alone, but the presence of other people 
bothered him.  The veteran also said that he had no friends 
and that his only contacts are his father and his sister, 
both of whom resided in other states.  He complained of poor 
sleep, night sweats, and combat nightmares that occurred on a 
weekly basis.  Lapses of concentration and intrusive memories 
of Vietnam were noted.  He said that he startles excessively 
when exposed to any sudden sharp sound.  It was said that he 
avoided crowds and public places.  On evaluation, the veteran 
was alert and oriented times three.  His appearance was 
conventional, but he appeared apprehensive when he reflected 
on combat.  His speech and communication were normal and his 
affect was appropriate.  Mood was neutral, but persecutory 
ideation was expressed.  Ideas of reference were reported.  
Memory and concentration were intact.  Intelligence was 
average, but insight was poor.  Judgment was compromised when 
under stress.  The veteran was reported to become agitated 
with minimal stress.  The diagnosis on Axis I was PTSD.  On 
Axis III the diagnoses were alcohol abuse with addiction, 
liver cirrhosis, and asthma.  A GAF score of 50 was reported, 
which was said to represent serious social and industrial 
impairment.  

During a hearing before a hearing officer at the RO in 
November 1997, the veteran said that he was under treatment 
for psychiatric symptoms due to PTSD.  He stated that he 
received medication for his nerves.  He complained of 
sleeping difficulties and nightmares, and estimated that he 
got, at most, 6 or 7 hours sleep a night.  The veteran said 
that he last worked in 1990 in a tool and dye factory.  He 
indicated that he quit this job because of too much stress.  

On VA psychiatric examination in September 1998 the veteran 
complained of the "shakes".  He indicated that he did not 
think about the war unless he heard thunder and lightning, 
which "throws me for a loop".  He said that his sleep was 
only fair and he occasionally dreamt of the war.  The veteran 
reported some degree of depression, but denied suicidal 
ideation.  He said that his appetite was fair.  On 
evaluation, the veteran was verbal, alert, and cooperative.  
He was well oriented in all spheres, and his speech was 
generally relevant and coherent.  No formal thought disorder 
was present.  Hallucinations and delusions were not found.  
His mood was somewhat dysphoric and his affect appeared 
somewhat constricted.  Memory and concentration appeared 
impaired, especially when the veteran was under stress.  
Insight and judgment were fair.  The diagnoses on Axis I were 
PTSD and chronic and severe alcohol abuse.  The veteran's GAF 
was 60.  The examiner said that the veteran had moderate 
symptoms of PTSD, which caused moderate social and 
occupational impairment.  The presence of alcoholism also 
appeared to affect the veteran's ability to profit from 
gainful employment.  

II.  Legal Analysis.  

The Board notes initially that it finds the veteran's claims 
for an increased rating for PTSD and a total rating for 
compensation purposes based on individual unemployability to 
be well grounded, in that these claims are plausible.  All 
necessary development has been completed in regard to these 
issues, and no further action is necessary to comply with the 
VA's duty under the provisions of 38 U.S.C.A. § 5107 (a) to 
assist the veteran in the development of these claims.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under rating criteria in effect prior to November 7, 1996, a 
50 percent rating is warranted for PTSD when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  In order to warrant the next 
higher evaluation of 100 percent, it must be shown that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
claimant must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

Under the criteria for rating psychiatric disorders since 
November 7, 1996 a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  

It is the established policy of the VA that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated as totally disabled and a total rating for compensation 
purposes based on individual unemployability may be assigned 
on an extraschedular basis in such cases.38 C.F.R. § 4.16(b) 
(1999).

After a review of the evidence in this case, it is the 
opinion of the Board that an evaluation in excess of 50 
percent for PTSD is not warranted under either the schedular 
criteria in effect prior to November 7, 1996, or the 
schedular criteria which became effective on and after 
November 7, 1996.  On VA examination in August 1996 the 
veteran was noted to become agitated under provocation and 
displayed poor insight and some paranoid ideation with ideas 
of reference.  However, he was fully oriented and his speech 
and communication skills were intact.  Memory and 
concentration were also intact.  On VA examination of 
September 1998 the veteran was noted to be coherent, 
relevant, and free of any thought disorder.  The veteran was 
again found to be well oriented.  Although memory and 
concentration were impaired, the examining physician assessed 
the veteran's PTSD symptoms causing moderate social and 
occupational impairment.  Alcoholism was noted to contribute 
to the veteran's occupational impairment, but, as noted 
earlier in this decision, the RO has denied secondary service 
connection for alcohol abuse and this disorder is not, and 
may not be a basis for the award of compensation benefits.  
See VAOPGCPREC 7-99 (June 9, 1999).

Under the criteria for evaluating the veteran's PTSD in 
effect prior to November 7, 1996, psychiatric symptomatology 
must result in severe social and industrial impairment to 
warrant an evaluation in excess of 50 percent.  Such 
symptomatology has not been demonstrated in this case.  The 
veteran's social and occupational impairment due to PTSD is 
currently assessed to be no more than moderate in degree.  
Therefore, an evaluation in excess of 50 percent for PTSD 
under the schedular criteria for evaluating this disability 
in effect prior to November 7, 1996, have not been met.  

In regard to the criteria for evaluating the veteran's PTSD 
which came into effect on and after November 7, 1996, the 
Board notes that the evidence shows some occupational and 
social impairment due to agitation and impaired judgment 
under stress, as well as some memory and cognitive 
impairment.  However, the record does not currently 
demonstrate such symptomatology as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, and obscure or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; or neglect 
of personal appearance and hygiene.  Again, the examiner on 
the veteran's most recent VA examination assessed the 
veteran's psychiatric symptoms as causing moderate social and 
occupational impairment.  Symptomatology of this extent does 
not warrant an evaluation in excess of 50 percent under the 
current criteria for evaluating PTSD.  

In regard to the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, it 
is stressed that the veteran's PTSD, currently rated as 50 
percent disabling, is his sole service connected disability.  
Since this sole service connected disability is not 70 
percent disabling, a total rating for compensation purposes 
based on individual unemployability under the provisions of 
38 C.F.R. § 4.16(a) is clearly not warranted.  Since it is 
apparent that the veteran's occupational impairment due to 
PTSD is no more than moderate at present, he is clearly not 
precluded from pursuing gainful employment due to his service 
connected PTSD.  Therefore, 38 C.F.R. § 4.16(b) is also not 
applicable in this case.  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
not warranted.  


ORDER

An increased rating for PTSD is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


